Grant, J.
(after stating the facts). Four objections are assigned to the validity of the judgment:
1. That the court obtained no jurisdiction because the plaintiff and defendant were nonresidents of the township of Brady, and that that township did not adjoin the city of Kalamazoo.
2. That the adjournment was unauthorized.
3. That no security of costs was given.
4. That no notice was given of the issuance of the commission to take the deposition.
The first objection is ruled against the defendant by the case of Weaver v. Rix, 109 Mich. 697, the facts of which are parallel to those in this case.
The other objections raised are collateral attacks upon the judgment, and cannot be considered. These objections should have been made in the original suit. They relate to irregularities in the proceedings after the court had acquired jurisdiction of the parties and of the subject-matter of the suit. Reed v. Gage, 33 *283Mich. 179; Mayhew v. Snell, 33 Mich. 182; Harris v. Doyle, 130 Mich. 470; Miller v. Smith, 115 Mich. 427; Deitz v. Groesbeck, 32 Mich. 303.
Judgment affirmed.
McAlvay, C. J., and Carpenter, Blair, and Ostrander, JJ., concurred.